                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 UNITED STATES OF AMERICA,                  )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )                  1:18-CV-497
                                            )
 HASSIE DEMOND NOWLIN, also                 )
 known as Demond Nowlin, Hassie             )
 Demond Knowlin, Demond Knowlin,            )
 and Brilliant Knowlin, MARVIN L.           )
 FLYTHE, KRISTYN D. BAILEY,                 )
 THE 1416 VINE TRUST, and THE               )
 AMERIDREAM TEAM 1, LLC,                    )
                                            )
                      Defendants.           )

                                   FINAL JUDGMENT

       For the reasons stated in the Order granting motions by the United States of

America for default judgment as to defendants Marvin L. Flythe, The 1416 Vine Trust,

and the Ameridream Team 1, LLC, and for summary judgment as to defendants Hassie

Demond Nowlin and Kristyn D. Bailey, entered concomitantly herewith, it is

ORDERED, ADJUDGED and DECREED that as to the real property located at the

street address of 701 S. O’Henry Blvd., Greensboro, North Carolina, 27401, with the

legal description of the property beginning at the new southeast corner of Spencer Street

and O’Henry Blvd and running thence with the south line of Spencer Street, South 88°

37’ East 100.00 feet to the grantor’s east line; thence with that line, South 04° 19’ 40”

West 58.41 feet to the north line of another lot owned by the City of Greensboro; thence

with that line, North 88° 13’ 30” West 103.81 feet to a point on the east line of O’Henry




      Case 1:18-cv-00497-CCE-JEP Document 24 Filed 01/15/19 Page 1 of 3
Blvd; thence with that line, North 08° 07’ East 58.02 feet to the point of beginning,1

hereinafter “The Property”:

       1. Hassie Demond Nowlin and Marvin L. Flythe are deemed to have title vested

          in them as to The Property since July 17, 2012.

       2. The transfer of The Property on September 12, 2012, from Marvin L. Flythe

          and Hassie Demond Nowlin to The Ameridream Team 1, LLC, is VOID as a

          fraudulent transfer pursuant to 28 U.S.C. § 3304 and pursuant to N.C. Gen.

          Stat. § 39-23.4.

       3. The Ameridream Team 1, LLC,’s transfer of the Property on October 27, 2014,

          to The 1416 Vine Trust is VOID as a fraudulent transfer pursuant to 28 U.S.C.

          § 3304 and pursuant to N.C. Gen. Stat. § 39-23.4.

       4. The 1416 Vine Trust’s transfer of The Property on November 22, 2017, to

          Kristyn D. Bailey is VOID as a fraudulent transfer pursuant to 28 U.S.C. §

          3304 and pursuant to N.C. Gen. Stat. § 39-23.4.

       5. Hassie Demond Nowlin, Marvin L. Flythe, The 1416 Vine Trust, and The

          Ameridream Team 1, LLC, are ENJOINED from any further disposition of

          The Property.

       6. The United States is permitted to levy execution on The Property.




   1
     Reference is made to Drawing No. D-419, dated September 21, 1953, commissioned by the
City of Greensboro, Public Works Department that is attached as an exhibit to deed recorded in
Book 1593 Page 696 in the Guilford County Registry. See Doc. 1-7. A map showing the
property is recorded in Plat Book 2944, Page 7390, Guilford County. See Doc. 1-4 at 2.
                                                2



       Case 1:18-cv-00497-CCE-JEP Document 24 Filed 01/15/19 Page 2 of 3
   7. All claims of Kristyn D. Bailey, The 1416 Vine Trust, and The Ameridream

      Team 1, LLC, to The Property are BARRED and title is quieted in Marvin L.

      Flythe and Hassie Demond Nowlin.

This the 15th day of January, 2019.




                                      __________________________________
                                       UNITED STATES DISTRICT JUDGE




                                         3



  Case 1:18-cv-00497-CCE-JEP Document 24 Filed 01/15/19 Page 3 of 3
